This is a writ of error, and a motion has been made in this court by defendants in error, Kirby Lumber Company, National Surety Company, and Peavy-Moore Lumber Company, to dismiss the cause from the docket of this court because of defective service of citation in error upon defendants in error.
Upon consideration of this motion, in connection with the record, we find that there is no showing of sufficient service of citation in error upon the Peavy-Moore Lumber Company, and for that reason grant the motion of defendants in error to dismiss the cause from the docket of this court, without prejudice to any of the parties. The writ of error itself is, of course, not dismissed. Vineyard v. McCombs, 100 Tex. 318,99 S.W. 544.
 *Page 66